     Case 4:19-cr-00277-Y Document 59 Filed 08/13/20                  Page 1 of 1 PageID 191



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


UNITED STATES OF AMERICA                               §
                                                       §
v.                                                     §                4:19-CR-277-Y (1)
                                                       §
NICHOLAS M. GULLION                                    §


                                      NOTICE OF APPEAL

        Notice is hereby given that pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, defendant

NICHOLAS M. GULLION, through undersigned counsel, hereby appeals to the United States Court

of Appeals for the Fifth Circuit from the judgment of conviction and sentence in this matter.

                                                        Respectfully submitted,

                                                        JASON HAWKINS
                                                        Federal Public Defender
                                                        Northern District of Texas

                                                        BY: s/Loui Itoh
                                                             LOUI ITOH
                                                        Asst. Federal Public Defender
                                                        D.C. Bar No. 1018988
                                                        819 Taylor Street, Room 9A10
                                                        Fort Worth, TX 76102
                                                        (817) 978-2753
                                                        (817) 978-2757 FAX


                                  CERTIFICATE OF SERVICE

       I, Loui Itoh, hereby certify that on this the13th day of August 2020, I electronically filed this
document with the Clerk of the United States District Court, Northern District of Texas, using the
Court’s electronic filing system. This system sent a “Notice of Electronic Filing” to the United States
Attorney.

                                                        s/Loui Itoh
                                                        LOUI ITOH
